Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elwasila et al (US 20160245182 as referenced in OA dated 12/3/2021) in view of DiCintio et al (US 20180209653 as referenced in OA dated 12/3/2021).

    PNG
    media_image1.png
    362
    724
    media_image1.png
    Greyscale

Annotated Figure 3 of DiCintio 


    PNG
    media_image2.png
    435
    590
    media_image2.png
    Greyscale

Annotated Figure 5 labeled Elwasila 



Regarding claim 1, Elwasila discloses a fuel injection assembly (Figure 5; 100), comprising: 
a fuel injector (Figure 2; 118, 124, a fist instance of 120, 126, 62, 60 of 106), having a main body (The main body of a first instance of Figure 2; 60 of 106) and a fuel duct (Figure 5; 118, 124, 120, 126, 62 for the first instance of 60), 
wherein the fuel duct extends from a fuel inlet (The inlet of Figure 5; 118) to a fuel outlet (The fuel outlet of Figure 5; 62), and wherein the fuel duct comprises a cylindrical inlet segment (The portion of Figure 5; 120 that contacts 124 is a cylindrical inlet segment), wherein a centerline of one segment (The centerline of Figure 5; 62 for the first instance of 120) is perpendicular to a flow direction of fluid through the fuel duct (The flow direction through the circumferential portion of Figure 5; 118).
Elwasila does not disclose wherein the main body comprises:
a first annular wall extending about an axial centerline and extending from a primary inlet disposed at a first end to a primary outlet disposed at a second end; 
a second annular wall surrounding the first annular wall; and 
a fuel plenum defined between the first annular wall and the second annular wall; 
wherein the fuel outlet defined in the second annular wall, wherein the fuel outlet is in fluid communication with the fuel plenum, and wherein the fuel duct comprises a polygonal segment, the polygonal segment extending from the fuel outlet to the cylindrical inlet segment, the polygonal segment of the fuel duct comprises a sloped end wall with respect to a centerline of the polygonal segment, wherein the centerline of the polygonal segment is perpendicular to a flow direction of fluid through the fuel duct
However, DiCintio teaches a fuel injection assembly (Figure 2; 200, 306), comprising: 
a fuel injector (Figure 2; 300) having a main body (The main body described hereafter) and a fuel duct (Figure 2; 306), wherein the main body comprises:
a first annular wall (Figure 4; 360, 362, 364) extending about an axial centerline (Figure 5; 334) and extending from a primary inlet (The inlet of Figure 5; 344) disposed at a first end (The top end of the main body) to a primary outlet (The outlet of Figure 5; 344) disposed at a second end (The bottom end of the main body); 
a second annular wall (Figure 4; 324, 326) surrounding the first annular wall; and 
a fuel plenum (Figure 5; 358.  Paragraph 0043) defined between the first annular wall and the second annular wall; 
wherein the fuel duct extends from a fuel inlet (The inlet of Figure 2; 306) to a fuel outlet (The outlet for Figure 2; 306 in 324) defined in the second annular wall, wherein the fuel outlet is in fluid communication with the fuel plenum (Paragraph 0043), and wherein the fuel duct comprises a polygonal segment (The portion of Figure 4; 306 below Annotated Figure 3; labeled transition zone) and a cylindrical inlet segment (The portion of Figure 4; 306 above Annotated Figure 3; labeled transition zone), the polygonal segment extending from the fuel outlet to the cylindrical inlet segment, the polygonal segment of the fuel duct comprises a sloped end wall (One instance of Annotated Figure 3; labeled sloped walls) with respect to a centerline (Figure 4; 328) of the polygonal segment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Elwasila wherein the main body comprises:a first annular wall extending about an axial centerline and extending from a primary inlet disposed at a first end to a primary outlet disposed at a second end; a second annular wall surrounding the first annular wall; and a fuel plenum defined between the first annular wall and the second annular wall; wherein the fuel outlet defined in the second annular wall, wherein the fuel outlet is in fluid communication with the fuel plenum, and wherein the fuel duct comprises a polygonal segment, the polygonal segment extending from the fuel outlet to the cylindrical inlet segment, the polygonal segment of the fuel duct comprises a sloped end wall with respect to a centerline of the polygonal segment as taught by and suggested by DiCintio in order to improve the overall operating efficiency of the combustor (Paragraph 0050.  The modification uses the fuel injection assemblies of DiCintio at the downstream ends of Figure 5; 62 of Elwasila).
It is herein asserted that the combined invention of Elwasila in view of DiCintio has wherein the centerline of the polygonal segment is perpendicular to a flow direction of fluid through the fuel duct because the flow through polygonal segment of DiCintio is in the same direction as the flow through Figure 5; 62 of Elwasila.  The flow through Figure 5; 62 of Elwasila is perpendicular to the flow through at least the circumferential portion of 106 of Elwasila.
Regarding claim 3, Elwasila in view of DiCintio teaches the invention as claimed.
Elwasila does not disclose wherein the sloped end wall is a first sloped end wall, wherein the polygonal segment of the fuel duct further comprises a second sloped end wall that is oppositely disposed from the first sloped end wall.
However, DiCintio teaches wherein the sloped end wall is a first sloped end wall (The sloped wall is a first sloped wall), wherein the polygonal segment of the fuel duct further comprises a second sloped end wall (The other instance of Annotated Figure 3; labeled sloped walls) that is oppositely disposed from the first sloped end wall.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Elwasila wherein the sloped end wall is a first sloped end wall, wherein the polygonal segment of the fuel duct further comprises a second sloped end wall that is oppositely disposed from the first sloped end wall as taught by and suggested by DiCintio in order to improve the overall operating efficiency of the combustor (Paragraph 0050.  This is the same modification as claim 1).
Regarding claim 4, Elwasila in view of DiCintio teaches the invention as claimed.
Elwasila does not disclose wherein the polygonal segment of the fuel duct further comprises a first side wall, a second side wall, and an end wall perpendicular to the first side wall, the second side wall, and the centerline of the polygonal segment, wherein the sloped end walls are oblique to each of the first side wall, the second side wall, and the centerline, wherein the end wall is axially spaced apart from the sloped end walls with respect to the centerline of the polygonal segment of the fuel duct, and wherein the first side wall and the second side wall extend between the end wall and the sloped end walls.
However, DiCintio teaches wherein the polygonal segment of the fuel duct further comprises a first side wall (A first instance of Annotated Figure 3; labeled side walls), a second side wall (The other instance of Annotated Figure 3; labeled side walls), and an end wall (Annotated Figure 3; labeled end wall) perpendicular to the first side wall, the second side wall, and the centerline of the polygonal segment, (The end wall is perpendicular to Annotated Figure 3; labeled side walls and the centerline of the polygonal segment), wherein the sloped end walls are oblique to each of the first side wall, the second side wall, and the centerline (The sloped end walls are oblique to each of the first and second side wall and the centerline), wherein the end wall is axially spaced apart from the sloped end walls with respect to the centerline of the polygonal segment of the fuel duct, and wherein the first side wall and the second side wall extend between the end wall and the sloped end walls.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Elwasila wherein the polygonal segment of the fuel duct further comprises a first side wall, a second side wall, and an end wall perpendicular to the first side wall, the second side wall, and the centerline of the polygonal segment, wherein the sloped end walls are oblique to each of the first side wall, the second side wall, and the centerline, wherein the end wall is axially spaced apart from the sloped end walls with respect to the centerline of the polygonal segment of the fuel duct, and wherein the first side wall and the second side wall extend between the end wall and the sloped end walls as taught by and suggested by DiCintio in order to improve the overall operating efficiency of the combustor (Paragraph 0050.  This is the same modification as claim 1).
Regarding claim 5, Elwasila in view of DiCintio teaches the invention as claimed.
Elwasila does not disclose wherein the fuel duct seamlessly transitions from the polygonal segment to the cylindrical inlet segment at a transition zone.
However, DiCintio teaches wherein the fuel duct seamlessly transitions from the polygonal segment to the cylindrical inlet segment at a transition zone (Annotated Figure 3; labeled transition zone).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Elwasila wherein the fuel duct seamlessly transitions from the polygonal segment to the cylindrical inlet segment at a transition zone as taught by and suggested by DiCintio in order to improve the overall operating efficiency of the combustor (Paragraph 0050.  This is the same modification as claim 1).
Regarding claim 6, Elwasila in view of DiCintio teaches the invention as claimed.
Elwasila does not disclose wherein the second annular wall comprises a first end wall, a second end wall spaced apart from the first end wall, and side walls that extend between the first end wall and the second end wall, and wherein the fuel duct extends from the first end wall.
However, DiCintio teaches wherein the second annular wall comprises a first end wall (The top instance of Figure 4; 324), a second end wall (The bottom instance of Figure 4; 324) spaced apart from the first end wall, and side walls (Figure 4; 326) that extend between the first end wall and the second end wall, and wherein the fuel duct extends from the first end wall.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Elwasila wherein the second annular wall comprises a first end wall, a second end wall spaced apart from the first end wall, and side walls that extend between the first end wall and the second end wall, and wherein the fuel duct extends from the first end wall as taught by and suggested by DiCintio in order to improve the overall operating efficiency of the combustor (Paragraph 0050.  This is the same modification as claim 1).
Regarding claim 7, Elwasila in view of DiCintio teaches the invention as claimed.
Elwasila further discloses wherein the fuel injector is a first fuel injector (The fuel injector is a first fuel injector), wherein the fuel duct of the first fuel injector includes a cylindrical outlet segment (The cylindrical outlet segment of Figure 5; 124 which feeds the first fuel injector), wherein a fluid supply conduit (Figure 5; 118 that feeds the first fuel injector) fluidly couples the cylindrical inlet segment of the first fuel injector to a fuel supply (Paragraph 0033.  The fuel supply that feeds the first fuel injector), and wherein a connection conduit (Figure 5; 124) fluidly couples the cylindrical outlet segment of the first fuel injector to a cylindrical inlet segment (The portion of Figure 5; 120 that contacts 124 is a cylindrical inlet segment for the other instance of 60 for 106) of a second fuel injector (The other instance of Figure 5; 60 for 106).
Regarding claim 8, Elwasila in view of DiCintio teaches the invention as claimed.
Elwasila further discloses wherein the connection conduit is shaped as a straight hollow cylinder (Figure 5; 124 is a straight hollow cylinder).
Regarding claim 9, Elwasila in view of DiCintio teaches the invention as claimed.
Elwasila further discloses wherein the fuel injector is a first fuel injector (The fuel injector is a first fuel injector), and wherein the fuel injection assembly further comprises a second fuel injector (The other instance of Figure 5; 60 for 106) coupled to the first fuel injector via a connection conduit (Figure 5; 124), the second fuel injector having a main body (The main body of the other instance of Figure 2; 60 of 106) and a fuel duct (Figure 5; 118, 124, 120, 126, 62 for the other instance of 60).
Elwasila does not disclose the main body of the second fuel injector comprising a first annular wall extending about an axial centerline and extending from a primary inlet disposed at a first end to a primary outlet disposed at a second end, a second annular wall surrounding the first annular wall of the second fuel injector, wherein a fuel plenum is defined between the first annular wall of the second fuel injector and the second annular wall of the second fuel injector, the fuel duct of the second fuel injector extending from a fuel outlet defined in the second annular wall of the second fuel injector to a fuel inlet, wherein the fuel duct of the second fuel injector is in fluid communication with the fuel plenum of the second fuel injector, the fuel duct of the second fuel injector comprising a polygonal segment and a cylindrical inlet segment, the polygonal segment of the second fuel injector extending from the fuel outlet of the second fuel injector to the cylindrical inlet segment of the second fuel injector.
However, DiCintio teaches wherein the fuel injector is a first fuel injector (The fuel injector is a first fuel injector), and wherein the fuel injection assembly further comprises a second fuel injector (A second instance of Figure 2; 300 shown in Figure 1), the second fuel injector having a main body (The main body described hereafter) and a fuel duct (Figure 2; 306), the main body of the second fuel injector comprising a first annular wall (Figure 4; 360, 362, 364) extending about an axial centerline (Figure 5; 334) and extending from a primary inlet (The inlet of Figure 5; 344) disposed at a first end (The top end of the main body) to a primary outlet (The outlet of Figure 5; 344) disposed at a second end (The bottom end of the main body), a second annular wall (Figure 4; 324, 326) surrounding the first annular wall of the second fuel injector, wherein a fuel plenum (Figure 5; 358.  Paragraph 0043) is defined between the first annular wall of the second fuel injector and the second annular wall of the second fuel injector, the fuel duct of the second fuel injector extending from a fuel outlet (The outlet for Figure 2; 306 in 324) defined in the second annular wall of the second fuel injector to a fuel inlet (The inlet of Figure 2; 306), wherein the fuel duct of the second fuel injector is in fluid communication with the fuel plenum of the second fuel injector, the fuel duct of the second fuel injector comprising a polygonal segment (The portion of Figure 4; 306 below Annotated Figure 3; labeled transition zone) and a cylindrical inlet segment (The portion of Figure 4; 306 above Annotated Figure 3; labeled transition zone), the polygonal segment of the second fuel injector extending from the fuel outlet of the second fuel injector to the cylindrical inlet segment of the second fuel injector.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Elwasila wherein the main body of the second fuel injector comprising a first annular wall extending about an axial centerline and extending from a primary inlet disposed at a first end to a primary outlet disposed at a second end, a second annular wall surrounding the first annular wall of the second fuel injector, wherein a fuel plenum is defined between the first annular wall of the second fuel injector and the second annular wall of the second fuel injector, the fuel duct of the second fuel injector extending from a fuel outlet defined in the second annular wall of the second fuel injector to a fuel inlet, wherein the fuel duct of the second fuel injector is in fluid communication with the fuel plenum of the second fuel injector, the fuel duct of the second fuel injector comprising a polygonal segment and a cylindrical inlet segment, the polygonal segment of the second fuel injector extending from the fuel outlet of the second fuel injector to the cylindrical inlet segment of the second fuel injector as taught by and suggested by DiCintio in order to improve the overall operating efficiency of the combustor (Paragraph 0050.  This is the same modification as claim 1).
Regarding claim 10, Elwasila discloses a combustor (Figure 2; 24), comprising: 
a primary fuel nozzle (Figure 2; 48); 
a combustion liner (Figure 2; 50) extending radially between an inner liner segment (Annotated Figure 5; labeled inner segment) and an outer liner segment (Annotated Figure 5; labeled outer segment), the combustion liner including a forward end portion (The left end portion of Figure 2; 50), an aft end portion (The right end portion of Figure 2; 50), a first side wall (Annotated Figure 5; labeled first side wall), and a second side wall (Annotated Figure 5; labeled second side wall), the combustion liner defining a cavity (The cavity between the first and second side walls) extending between the first side wall and the second side wall; and 
a fuel injection assembly (Figure 5; 100) positioned downstream from the primary fuel nozzle, the fuel injection assembly including a fuel injector (Figure 2; 118, 124, a fist instance of 120, 126, 62, 60 of 106), the fuel injector comprising: 
a main body (The main body of a first instance of Figure 2; 60 of 106); and 
a fuel duct (Figure 2; 118, 124, 120, 126, 62 for the first instance of 60) extending from a fuel inlet (The inlet of Figure 5; 118) to a fuel outlet (The fuel outlet of Figure 5; 62), wherein the fuel duct comprising a cylindrical inlet segment (The portion of Figure 5; 120 that contacts 124 is a cylindrical inlet segment), wherein a centerline of one segment (The centerline of Figure 5; 62 for the first instance of 120) is perpendicular to a flow direction of fluid through the fuel duct (The flow direction through the circumferential portion of Figure 5; 118).
Elwasila does not disclose a main body having a first annular wall extending about an axial centerline and extending from a primary inlet disposed at a first end to a primary outlet disposed at a second end, a second annular wall surrounding the first annular wall, wherein a fuel plenum is defined between the first annular wall and the second annular wall; and 
wherein the fuel outlet is in fluid communication with the fuel plenum, the fuel duct comprising a polygonal segment, the polygonal segment extending from the fuel outlet to the cylindrical inlet segment, the polygonal segment of the fuel duct comprises a sloped end wall with respect to a centerline of the polygonal segment, wherein the centerline of the polygonal segment is perpendicular to a flow direction of fluid through the fuel duct.
However, DiCintio teaches a combustor (Figure 1; 104), comprising: 
a primary fuel nozzle (Figure 1; 126); 
a combustion liner (The inner wall of Figure 2; 134); and 
a fuel injection assembly (Figure 2; 200, 306) positioned downstream from the primary fuel nozzle, the fuel injection assembly including a fuel injector (Figure 2; 300), the fuel injector comprising: 
a main body (The main body described hereafter) having a first annular wall (Figure 4; 360, 362, 364) extending about an axial centerline (Figure 5; 334) and extending from a primary inlet (The inlet of Figure 5; 344) disposed at a first end (The top end of the main body) to a primary outlet (The outlet of Figure 5; 344) disposed at a second end (The bottom end of the main body), a second annular wall (Figure 4; 324, 326) surrounding the first annular wall, wherein a fuel plenum (Figure 5; 358.  Paragraph 0043) is defined between the first annular wall and the second annular wall; and 
a fuel duct (Figure 2; 306) extending from a fuel inlet (The inlet of Figure 2; 306) to a fuel outlet (The outlet for Figure 2; 306 in 324) defined in the second annular wall, wherein the fuel outlet is in fluid communication with the fuel plenum (Paragraph 0043), the fuel duct comprising a polygonal segment (The portion of Figure 4; 306 below Annotated Figure 3; labeled transition zone) and a cylindrical inlet segment (The portion of Figure 4; 306 above Annotated Figure 3; labeled transition zone), the polygonal segment extending from the fuel outlet to the cylindrical inlet segment, the polygonal segment of the fuel duct comprises a sloped end wall (One instance of Annotated Figure 3; labeled sloped walls) with respect to a centerline (Figure 4; 328) of the polygonal segment..
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Elwasila wherein a main body having a first annular wall extending about an axial centerline and extending from a primary inlet disposed at a first end to a primary outlet disposed at a second end, a second annular wall surrounding the first annular wall, wherein a fuel plenum is defined between the first annular wall and the second annular wall; and wherein the fuel outlet is in fluid communication with the fuel plenum, the fuel duct comprising a polygonal segment, the polygonal segment extending from the fuel outlet to the cylindrical inlet segment, the polygonal segment of the fuel duct comprises a sloped end wall with respect to a centerline of the polygonal segment as taught by and suggested by DiCintio in order to improve the overall operating efficiency of the combustor (Paragraph 0050.  The modification uses the fuel injection assemblies of DiCintio at the downstream ends of Figure 5; 62 of Elwasila).
It is herein asserted that the combined invention of Elwasila in view of DiCintio has wherein the centerline of the polygonal segment is perpendicular to a flow direction of fluid through the fuel duct because the flow through polygonal segment of DiCintio is in the same direction as the flow through Figure 5; 62 of Elwasila.  The flow through Figure 5; 62 of Elwasila is perpendicular to the flow through at least the circumferential portion of 106 of Elwasila.  
Regarding claim 12, Elwasila in view of DiCintio teach the invention as claimed.
Elwasila does not disclose wherein the sloped end wall is a first sloped end wall, wherein the polygonal segment of the fuel duct further comprises a second sloped end wall that is oppositely disposed from the first sloped end wall.
However, DiCintio teaches wherein the sloped end wall is a first sloped end wall (The sloped wall is a first sloped wall), wherein the polygonal segment of the fuel duct further comprises a second sloped end wall (The other instance of Annotated Figure 3; labeled sloped walls) that is oppositely disposed from the first sloped end wall.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Elwasila wherein the sloped end wall is a first sloped end wall, wherein the polygonal segment of the fuel duct further comprises a second sloped end wall that is oppositely disposed from the first sloped end wall as taught by and suggested by DiCintio in order to improve the overall operating efficiency of the combustor (Paragraph 0050.  This is the same modification as claim 10)
Regarding claim 13, Elwasila in view of DiCintio teach the invention as claimed.
Elwasila does not disclose wherein the polygonal segment of the fuel duct further comprises a perpendicular end wall, a first side wall, and a second side wall, wherein the perpendicular end wall that is axially spaced apart from the sloped end walls with respect to the centerline of the polygonal segment of the fuel duct, and 23509294-US-1 / GEC-1520 wherein the first side wall and the second side wall extend between the perpendicular end wall and the sloped end walls.
However, DiCintio teaches wherein the polygonal segment of the fuel duct further comprises a perpendicular end wall (Annotated Figure 3; labeled end wall), a first side wall (A first instance of Annotated Figure 3; labeled side walls), and a second side wall (The other instance of Annotated Figure 3; labeled side walls), wherein the perpendicular end wall that is axially spaced apart from the sloped end walls with respect to the centerline of the polygonal segment of the fuel duct, and 23509294-US-1 / GEC-1520 wherein the first side wall and the second side wall extend between the perpendicular end wall and the sloped end walls.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Elwasila wherein the polygonal segment of the fuel duct further comprises a perpendicular end wall, a first side wall, and a second side wall, wherein the perpendicular end wall that is axially spaced apart from the sloped end walls with respect to the centerline of the polygonal segment of the fuel duct, and 23509294-US-1 / GEC-1520 wherein the first side wall and the second side wall extend between the perpendicular end wall and the sloped end walls as taught by and suggested by DiCintio in order to improve the overall operating efficiency of the combustor (Paragraph 0050.  This is the same modification as claim 10)
Regarding claim 14, Elwasila in view of DiCintio teach the invention as claimed.
Elwasila does not disclose wherein the fuel duct seamlessly transitions from the polygonal segment to the cylindrical inlet segment at a transition zone
However, DiCintio teaches wherein the fuel duct seamlessly transitions from the polygonal segment to the cylindrical inlet segment at a transition zone (Annotated Figure 3; labeled transition zone).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Elwasila wherein the fuel duct seamlessly transitions from the polygonal segment to the cylindrical inlet segment at a transition zone as taught by and suggested by DiCintio in order to improve the overall operating efficiency of the combustor (Paragraph 0050.  This is the same modification as claim 10)
Regarding claim 15, Elwasila in view of DiCintio teach the invention as claimed.
Elwasila does not disclose wherein the second annular wall comprises a first end wall, a second end wall spaced apart from the first end wall, side walls that extend between the first end wall and the second end wall, and wherein the fuel duct extends from the first end wall.
However, DiCintio teaches wherein the second annular wall comprises a first end wall (The top instance of Figure 4; 324), a second end wall (the bottom instance of Figure 4; 324) spaced apart from the first end wall, side walls (Figure 4; 326) that extend between the first end wall and the second end wall, and wherein the fuel duct extends from the first end wall.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Elwasila wherein the second annular wall comprises a first end wall, a second end wall spaced apart from the first end wall, side walls that extend between the first end wall and the second end wall, and wherein the fuel duct extends from the first end wall as taught by and suggested by DiCintio in order to improve the overall operating efficiency of the combustor (Paragraph 0050.  This is the same modification as claim 10)
Regarding claim 16, Elwasila in view of DiCintio teach the invention as claimed.
Elwasila further disclose wherein the fuel injector is a first fuel injector (The fuel injector is a first fuel injector), wherein the fuel duct of the first fuel injector includes a cylindrical outlet segment (The cylindrical outlet segment of Figure 5; 124 which feeds the first fuel injector), wherein a fluid supply conduit (Figure 5; 118 that feeds the first fuel injector) fluidly couples the cylindrical inlet segment of the first fuel injector to a fuel supply (Paragraph 0033.  The fuel supply that feeds the first fuel injector), and wherein a connection conduit (Figure 5; 104) fluidly couples the cylindrical outlet segment of the first fuel injector to a cylindrical inlet segment (The portion of Figure 5; 120 that contacts 124 is a cylindrical inlet segment for the other instance of 60 for 106) of a second fuel injector (The other instance of Figure 5; 60 for 106).
Regarding claim 17, Elwasila in view of DiCintio teach the invention as claimed.
Elwasila further discloses wherein the connection conduit is shaped as a straight hollow cylinder (Figure 5; 124 is a straight hollow cylinder).
Regarding claim 18, Elwasila in view of DiCintio teach the invention as claimed.
Elwasila further discloses wherein the fuel injector is a first fuel injector (The fuel injector is a first fuel injector), and wherein the fuel injection assembly further comprises a second fuel injector(The other instance of Figure 5; 60 for 106) coupled to the first fuel injector via a connection conduit (Figure 5; 124), the second fuel injector having a main body (The main body of the other instance of Figure 2; 60 of 106) and a fuel duct (Figure 5; 118, 124, 120, 126, 62 for the other instance of 60).
Elwasila does not disclose the main body of the second fuel injector comprising a first annular wall extending about an axial centerline and extending from a primary inlet disposed at a first end to a primary outlet disposed at a second end, a second annular wall surrounding the first annular wall of the second fuel injector, wherein a fuel plenum is defined between the first annular wall of the second fuel injector and the second annular wall of the second fuel injector, the fuel duct of the second fuel injector extending from a fuel outlet defined in the second annular wall of the second fuel injector to a fuel inlet, wherein the fuel duct of the second fuel injector is in fluid communication with the fuel plenum of the second fuel injector, the fuel duct of the second fuel injector comprising a polygonal segment and a cylindrical inlet segment, the polygonal segment of the second fuel injector extending from the fuel outlet of the second fuel injector to the cylindrical inlet segment of the second fuel injector.
 However, DiCintio teaches wherein the fuel injector is a first fuel injector (The fuel injector is a first fuel injector), and wherein the fuel injection assembly further comprises a second fuel injector (A second instance of Figure 2; 300 shown in Figure 1), the second fuel injector having a main body (The main body described hereafter) and a fuel duct (Figure 2; 306), the main body comprising a first annular wall (Figure 4; 360, 362, 364) extending about an axial centerline (Figure 5; 334) and extending from a primary inlet (The inlet of Figure 5; 344) disposed at a first end (The top end of the main body) to a primary outlet (The outlet of Figure 5; 344) disposed at a second end (The bottom end of the main body), a second annular wall (Figure 4; 324, 326) surrounding the first annular wall of the second fuel injector, wherein a fuel plenum (Figure 5; 358.  Paragraph 0043) is defined between the first annular wall of the second fuel injector and the second annular wall of the second fuel injector, the fuel duct of the second fuel injector extending from a fuel outlet (The outlet for Figure 2; 306 in 324) defined in the second annular wall of the second fuel injector to a fuel inlet (The inlet of Figure 2; 306), wherein the fuel duct of the second fuel injector is in fluid communication with the fuel plenum (Paragraph 0043) of the second fuel injector, the fuel duct of the second fuel injector comprising a polygonal segment (The portion of Figure 4; 306 below Annotated Figure 3; labeled transition zone) and a cylindrical inlet segment (The portion of Figure 4; 306 above Annotated Figure 3; labeled transition zone), the polygonal segment of the second fuel injector extending from the fuel outlet of the second fuel injector to the cylindrical inlet segment of the second fuel injector.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Elwasila wherein the main body of the second fuel injector comprises a first annular wall extending about an axial centerline and extends from a primary inlet disposed at a first end to a primary outlet disposed at a second end, a second annular wall surrounds the first annular wall of the second fuel injector, wherein a fuel plenum is defined between the first annular wall of the second fuel injector and the second annular wall of the second fuel injector, the fuel duct of the second fuel injector extends from a fuel outlet defined in the second annular wall of the second fuel injector to a fuel inlet, wherein the fuel duct of the second fuel injector is in fluid communication with the fuel plenum of the second fuel injector, the fuel duct of the second fuel injector comprises a polygonal segment and a cylindrical inlet segment, the polygonal segment of the second fuel injector extends from the fuel outlet of the second fuel injector to the cylindrical inlet segment of the second fuel injector as taught by and suggested by DiCintio in order to improve the overall operating efficiency of the combustor (Paragraph 0050.  This is the same modification as claim 10).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elwasila in view of DiCintio as applied to claim 18 above, and further in view of McMahan et al (US 20180245792as referenced in OA dated 12/3/2021).

    PNG
    media_image3.png
    640
    565
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    621
    771
    media_image4.png
    Greyscale


Annotated Figure 5 and 6 of McMahan et al (US 20180245792)

Regarding claim 19, Elwasila in view of DiCintio teach the invention as claimed.
Elwasila in view of DiCintio does not teach wherein the primary outlet of the first injector and the primary outlet of the second injector are disposed on the first side wall of the combustion liner.
However, McMahan teaches a combustor (Figure 1; 14), comprising: 
a primary fuel nozzle (The analogous Figure 3; 40 shown in Figure 5); 
a combustion liner (Figure 1; 100, 200, 300, 400) extending radially between an inner liner segment (Annotated Figure 5; labeled inner liner segment) and an outer liner segment (Annotated Figure 5; labeled outer liner segment), the combustion liner including a first side wall (Annotated Figure 5; labeled first side wall), and a second side wall (Annotated Figure 5; labeled second side wall); and 
a first and second fuel injector (The two instance of Figure 5; 502 on Annotated Figure 2; labeled first side wall), each injector comprising: 
a main body having a first annular wall (Annotated Figure 6; labeled first annular wall) extending about an axial centerline (Annotated Figure 6; labeled axial centerline) and extending from a primary inlet (The inlet that Annotated Figure 6; labeled first annular wall forms) disposed at a first end (The top end of the first annular wall) to a primary outlet (The outlet that Annotated Figure 6; labeled first annular wall forms) disposed at a second end (The bottom end of the first annular wall);
wherein the primary outlet of the first injector and the primary outlet of the second injector are disposed on the first side wall of the combustion liner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Elwasila in view of DiCintio wherein the primary outlet of the first injector and the primary outlet of the second injector are disposed on the first side wall of the combustion liner as taught by and suggested by McMahan because it has been held that applying a known technique, in this case McMahan’s placement of fuel injectors according to the steps described immediately above, to a known device, in this case, Elwasila’s in view of DiCintio combustor, ready for improvement to yield predictable results, in this case providing fuel to the combustor, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification places the primary outlet of the first and second injector through the first side wall of the combustor liner).

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
Applicant asserts that the claims 1 and 10 patentably define over the cited references.  Examiner respectfully disagrees.  Elwasila discloses that a centerline of one segment is perpendicular to a flow direction of fluid through the fuel duct, so that placing the fuel injection assembly of DiCintio along the one segment of Elwasila would obtain the claimed limitation of wherein the centerline of the polygonal segment is perpendicular to a flow direction of fluid through the fuel duct as shown above in this Office Action.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berry et al (US 20170299187 as referenced in OA dated 12/3/2021) shows in Figure 3 that is it known for more than 1 fuel injector to be placed on a side wall of the combustor liner. 
Berry et al (US 20170276366 as referenced in OA dated 12/3/2021) shows in Figure 3 that is it known for more than 1 fuel injector to be placed on a side wall of the combustor liner. 
Berry et al (US 20170276362 as referenced in OA dated 12/3/2021) shows in Figure 8 and 9 that is it known for more than 1 fuel injector to be placed on a side wall of the combustor liner.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741